 1
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT
 7                         SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   AYSE SEN,                                          Case No.: 16cv1486-JAH (JLB)
10                                     Plaintiff,
                                                        AMENDED ORDER SPREADING
11   v.                                                 MANDATE
12   AMAZON.COM, INC.,
13                                   Defendant.
14
15         On March 4, 2020, the Court received the United States Court of Appeals for the
16   Ninth Circuit’s mandate and memorandum addressing Defendant’s motion for summary
17   judgement. The Ninth Circuit affirmed in part, vacated in part, and remanded in part this
18   Court’s order granting Defendant’s motion for summary judgement.
19         Accordingly, IT IS HEREBY ORDERED:
20         1.    The mandate issued by the Ninth Circuit on March 4, 2020 is spread;
21         2.    The Clerk of Court is directed to reopen this matter for further proceedings as
22         directed by the Ninth Circuit;
23         2.    The parties shall appear telephonically for a status hearing on April 2, 2020
24   at 10:15 a.m.
25         IT IS SO ORDERED.
26
     DATED: March 18, 2020                          _____________________________
27                                                  Hon. John A. Houston
28                                                  United States District Judge

                                                    1
                                                                                16cv1486-JAH (JLB)
